Judgment, Supreme Court, Bronx County, rendered August 4, 1976, convicting defendant after a jury trial of robbery in the first degree and sentencing him to a term of 8 Vs to 25 years is unanimously modified, as a matter of discretion in the interest of justice to the extent of reducing the sentence to 5 to 15 years, and otherwise affirmed. The crime for which the defendant was convicted clearly merited substantial punishment. Under all the circumstances, however, we do not believe there was justification for the imposition of the maximum sentence. Indeed, it appears from the sentencing minutes that the Trial Judge was under the mistaken impression that the defendant would be able to receive time off for good behavior from the minimum fixed, reducing the minimum to some 5 Vs years. For the foregoing reasons, the sentence imposed is excessive to the extent indicated. Concur—Lupiano, J. P., Birns, Lane and Sandler, JJ.